UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 2, 2010 A. M. Castle & Co. (Exact name of registrant as specified in its charter) Maryland 1-5415 36-0879160 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No. 3400 N. Wolf Road, Franklin Park, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code 847/455-7111 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13 e-4(c) under the Exchange Act (17 CFR 240.13 e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 2, 2010, Curtis Samford’s employment with A.M. Castle & Co. (the “Company”) was terminated, effective February 26, 2010.Mr. Samford will cease serving in his position as Vice President and President, Castle Metals Oil & Gas, effective February 8, 2010.Scott Stephens, the Company’s Chief Financial Officer, will assume the additional role of interim President, Castle Metals Oil & Gas, while the Company recruits for a replacement to fill Mr. Samford’s position. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. A. M. Castle & Co. Date: February 8, 2010 By: /s/Robert J. Perna Robert J. Perna Vice President, General Counsel & Secretary
